NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                              FOR THE NINTH CIRCUIT                           MAY 23 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BERNARD DADIVAS; DRAENMHAR                       No. 07-73398
DADIVAS; MARIA CRISTINA
DADIVAS, a.k.a. Ma Cristina Dadivas              Agency Nos. A098-256-003
a.k.a. Maria Cristina Valisno,                              A098-256-004
                                                            A098-264-083
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted May 11, 2011
                             San Francisco, California


Before:        W. FLETCHER and N.R. SMITH, Circuit Judges, and MILLS,
               Senior District Judge.**




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for Central Illinois, Springfield, sitting by designation.
      Bernard Dadivas, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ decision denying his application for asylum,

withholding of removal, and CAT protection, and denying his family’s derivative

applications. We deny the petition for review.

      Dadivas failed to establish past persecution or a well-founded fear of future

persecution tied to a protected ground. The testimony did not establish that the

murders of Enrico and Romulo Valisno were based on a protected ground, nor did

the testimony indicate that the people responsible for those murders would have

any reason to target the Dadivas family based on a protected ground. Thus, the

BIA’s conclusion that Dadivas was not entitled to asylum or withholding of

removal was supported by substantial evidence. Molina-Estrada v. INS, 293 F.3d

1089, 1094-95 (9th Cir. 2002). Given the speculative nature of Dadivas’ fears, the

BIA’s conclusion that Dadivas did not show that it was “more likely than not” that

he will be tortured if he returns to the Philippines was also supported by substantial

evidence. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010).

      PETITION DENIED.




                                          2